  Case: 2:19-cr-00225-MHW Doc #: 46 Filed: 07/17/20 Page: 1 of 4 PAGEID #: 159



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:19-cr-225(2)
                                           JUDGE MICHAEL H. WATSON
JASON D. TATUM, JR.

                         REPORT AND RECOMMENDATION

      Defendant Jason D. Tatum, Jr., previously pleaded not guilty to
an Indictment that charges him with conspiracy to possess with intent
to distribute cocaine and MDMA in violation of 21 U.S.C. § 846 (Count
1), possession with intent to distribute cocaine in violation of 21
U.S.C. § 841, 18 U.S.C. § 2 (Count 2), possession with intent to
distribute MDMA in violation of 21 U.S.C. § 841, 18 U.S.C. § 2 (Count
3), and possession of a firearm in furtherance of a drug trafficking
crime in violation of 18 U.S.C. 924(c)(1)(A)(i) (Count 5). Indictment,
ECF No. 13. The Indictment also contains a forfeiture count against
this defendant. Indictment, Forfeiture B. The United States and
defendant thereafter entered into a plea agreement, executed under the
provisions of Rule 11(c)(1)(C) of the Federal Rules of Criminal
Procedure, whereby defendant agreed to enter a plea of guilty to a
lesser included offense to Count 1 (i.e., conspiracy to possess with
intent to distribute cocaine), and to Count 5.1 On        July 17, 2020,
defendant, accompanied by his counsel, personally participated in a
change of plea proceeding.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed. Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty


      1 In addition to specifying sentencing terms, the Plea Agreement, ECF
No. 37, includes an appellate waiver provision that preserves only certain
claims for appeal. Under the Plea Agreement, defendant also agrees not to
contest the forfeiture provision contained in the Indictment.

                                       1
  Case: 2:19-cr-00225-MHW Doc #: 46 Filed: 07/17/20 Page: 2 of 4 PAGEID #: 160



plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against him in the
Indictment and the consequences of the plea of guilty to the lesser
included offense to Count 1 and to Count 5.       Defendant was also
addressed personally and in open court and advised of each of the
rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.        Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on May 27, 2020, represents the only
promises made by anyone regarding the charges against him in the
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement. Defendant was further advised that, if
the Court refuses to accept the plea agreement, defendant will have
the opportunity to withdraw his guilty plea but that, if he does not
withdraw his guilty plea under those circumstances, the District Judge
may impose a sentence that is more severe than the sentence
contemplated in the plea agreement, up to the statutory maximum.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.          He
confirmed that he is pleading guilty to the lesser included offense to
  Case: 2:19-cr-00225-MHW Doc #: 46 Filed: 07/17/20 Page: 3 of 4 PAGEID #: 161



Count 1 and to Count 5 of the Indictment because he is in fact guilty
of those offenses.     The Court concludes that there is a factual basis
for the plea.
     The Court concludes that defendant’s plea of guilty to the lesser
included offense to Count 1 and to Count 5 of the Indictment is
knowingly and voluntarily made with understanding of the nature and
meaning of the charges and of the consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to the
lesser included offense to Count 1 and to Count 5 of the Indictment be
accepted.    Decision on acceptance or rejection of the plea agreement
was deferred for consideration by the District Judge after the
preparation of a presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.     Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.


     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.           28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).       Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.


                                       3
  Case: 2:19-cr-00225-MHW Doc #: 46 Filed: 07/17/20 Page: 4 of 4 PAGEID #: 162



See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




July 17, 2020                                   s/ Norah McCann King
 Date                                            Norah McCann King
                                           United States Magistrate Judge
